Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,10-11,13-20,22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yigzaw (US 20140223226 A1) and Murty (US 6779065 B2) in view of Lee (US 20160357665 A1).
Regarding claim 1, Murty teaches
A memory system comprising:
a processor including cores(fig 1:110; col 4 ln 46-51 “A multi-threaded embodiment of multiple-context processor 110 is discussed in conjunction with FIG. 3. Other embodiments of multiple-context processor 110 may include, for example, multiple cores, some or all of which are multi-threaded.”) and a memory controller(fig 1:180; col 3 ln 11-15 “Data and instructions are coupled between processor 110 and memory 160 through a channel 180. Channel 180 may include one or more buses under control of a chipset or system logic (not shown).”); and
wherein the cores receive a call to perform a first exception handling in response to detection of a first error registering a common interrupt (col 4 ln 5-8 “For one embodiment of , 
wherein a first monarchy core of the cores performs the first exception handling and remaining cores of the cores return to remaining operations previously performed (fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads "), and
a media controller configured to use the random access memory as a cache memory of the nonvolatile memory(col 3 ln 39-42 “Shared resources 140 may also include a higher level cache or bus logic used to communicate with memory 160 or peripheral devices (not shown).”).
However, Murty does not specifically state memory controllers or read errors
On the other hand, Yigzaw teaches 
A memory system comprising:
a processor including cores(fig 3:150; par 30 "FIG. 3 illustrates one embodiment of a processor 150 architecture which includes a plurality of cores, identified as core 0, core I, ... core N.") and a memory controller(par 53 "The processing elements may, optionally, include other on-die elements besides processi(ng cores, such as integrated memory controller and/or integrated I/O control logic. "); and
a first semiconductor memory module configured to communicate with the memory controller(par 53 "The processing elements may, optionally, include other on-die elements besides processing cores, such as integrated memory controller and/or integrated I/O control , wherein the cores receive a call to perform a first exception handling in response to detection of a first error when the memory controller reads first data from the first semiconductor memory module(fig 2; par 24 “FIG. 2 illustrates one embodiment of a process for detecting and processing errors during instruction fetch. The process may be implemented by the error processing logic 105 shown in FIG. 1 but is not necessarily limited to any particular processor architecture.”), wherein a requesting core of the cores performs the first exception handling and remaining cores of the cores are notified if the error is not recoverable,(par 35 “In addition, a machine check error signal is propagated to the programmable interrupt controller (PIC) 454 at 406, which broadcasts a machine check error indication at 407 to the logic outside of the core in which the error occurred-commonly referred to as the uncore 455.”), and
wherein the memory management system comprises a nonvolatile memory, a random access memory, and a media controller configured to provide a storage space of the nonvolatile memory to the processor and to use the random access memory as a cache memory of the nonvolatile memory.(fig 3; par 31 “A data fetch unit 301 is illustrated for fetching data from a cache/memory subsystem comprising a level I (L1) cache 112, Level 2 (L2) cache 111, Level 3 (L3) cache 116 and main memory 100.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Murty to incorporate the memory controllers and read errors of Yigzaw.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Murty -- a need for a solution for the issue of how to handle data errors -- with Yigzaw providing a known method to solve a similar problem. Yigzaw 
However, neither Murty nor Yigzaw specifically state that the memory module contains the ram, controller, and cache.
On the other hand, Lee teaches
 wherein the first semiconductor memory module comprises a nonvolatile memory, a random access memory, and a media controller configured to provide a storage space of the nonvolatile memory to the processor and to use the random access memory as a cache memory of the nonvolatile memory of the first semiconductor memory module.(fig 1:A120(nonvolatile memory), A111b(ram), A110(media controller); par 114 “The buffer memory A120 may be used as a working memory, a buffer memory, or a cache memory of the device controller A110.” “For example, the buffer memory A120 may include a mapping table between a physical address of the nonvolatile memory devices A131 to A13n and the storage address ADDR_S received from the processor A101 through the data signal DQ and the data strobe signal DQS. In example embodiments, the buffer memory A120 may include random access memories such as DRAM, SRAM, PRAM, MRAM, RRAM, FeRAM, and the like.”), and
wherein the media controller is configured to map to the random access memory a portion of the nonvolatile memory corresponding to the first data while the first monarchy core performs the first exception handling.(fig 1:A120; par 114 “The buffer memory A120 may be used as a working memory, a buffer memory, or a cache memory of the device controller A110.” “For example, the buffer memory A120 may include a mapping table between a physical address of the nonvolatile memory devices A131 to A13n and the storage address ADDR_S 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Murty and Yigzaw to incorporate the media controller configured to map to the random access memory a portion of the nonvolatile memory corresponding to the first data of Lee.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Murty and Yigzaw -- a need for lower latency memory. -- with Lee providing a known method to solve a similar problem(Lee par 4). Lee provides “Embodiments of the inventive concept may provide a nonvolatile memory module with improved performance and an operating method thereof.”(Lee par 5)

Regarding claim 2, Murty, Yigzaw, Lee teaches
The memory system of claim 1, 
Murty further teaches 
wherein the first monarchy core is a core from among the cores that first interrupts an operation being performed to perform the first exception handling in response to the call for the first exception handling.(fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads")


The memory system of claim 2, 
Murty further teaches
wherein the remaining cores return to the remaining operations previously performed responsive to determining that the first monarchy core exists.(fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads")

Regarding claim 4, Murty, Yigzaw, Lee teaches
The memory system of claim 1, 
Murty further teaches 
further comprising: a second semiconductor memory module configured to communicate with the memory controller, (fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads " having multiple processors all running code at the same time implies that each processor has their own memory to handle instructions.)
wherein, while the first monarchy core performs the first exception handling, the cores receive a second call to further perform a second exception handling responsive to detection of a second error when the memory controller reads second data from the second semiconductor memory module.( fig 5: 550,530,570; col 7 ln 18-21 "Once the flag (ICR, lock variable, etc.) has been accessed by all the logical processors in response to a common interrupt, the flag should be reset to the first value for the next common interrupt." Col 7 ln 39-44 “These mechanisms for resetting the flag assume that the time between common interrupts is typically greater than the time necessary for all of the logical processors to execute the interrupt handler (or portions thereof) and access the flag.” This allows the process to run again while the first core is still handling the exception, enabling concurrent error handling (Murty col 2 ln 39-41))

Regarding claim 5, Murty, Yigzaw, Lee teaches
The memory system of claim 4, 
Murty further teaches
wherein a core from the remaining cores that first interrupts an operation being performed to perform the second exception handling in response to the second call for the second exception handling is specified as a second monarchy core.(fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads" the second core follows the same method as the first core, but since the first core is still occupied, the second core is the first one to respond and handle the exception.)

Regarding claim 6, Murty, Yigzaw, Lee teaches
The memory system of claim 5, 
Murty further teaches
wherein other remaining cores of the remaining cores except for the second monarchy core return to other remaining operations previously performed responsive to determining that the second monarchy core exists.(fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads”)

Regarding claim 7, Murty, Yigzaw, Lee teaches
The memory system of claim 5, 
Murty further teaches
wherein, when the first monarchy core completes the first exception handling while the second monarchy core performs the second exception handling, the first monarchy core returns to an operation previously performed.(fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads”)

Regarding claim 8, Murty, Yigzaw, Lee teaches
 The memory system of claim 7, 

wherein the first exception handling comprises an operation in which the first monarchy core performs a machine check.( Fig 5; col 7 ln 51-53 "For example, it may be necessary to have all logical processors respond to a common interrupt, Such as a machine check or a thermal event. ")

Regarding claim 10, Murty, Yigzaw, Lee teaches
The memory system of claim 1, 
Yigzaw further teaches
wherein the first error is broadcast to the cores responsive to the media controller accessing the nonvolatile memory when the memory controller reads the first data.(par 35 “In addition, a machine check error signal is propagated to the programmable interrupt controller (PIC) 454 at 406, which broadcasts a machine check error indication at 407 to the logic outside of the core in which the error occurred-commonly referred to as the uncore 455.”)

Regarding claim 11, Murty, Yigzaw, Lee teaches
The memory system of claim 10, 
Yigzaw further teaches
wherein, while the first monarchy core performs the first exception handling, the media controller completes the accessing of the nonvolatile memory.(par 34 “In one embodiment, the software may also re-initiate the request for the data so that a "clean" copy (i.e., one without errors) of the data is fetched from memory or disk.”)

Regarding claim 13, Murty teaches,
A memory system comprising:
a processor including cores(fig 1:110; col 4 ln 46-51 “A multi-threaded embodiment of multiple-context processor 110 is discussed in conjunction with FIG. 3. Other embodiments of multiple-context processor 110 may include, for example, multiple cores, some or all of which are multi-threaded.”) and a memory controller(fig 1:180; col 3 ln 11-15 “Data and instructions are coupled between processor 110 and memory 160 through a channel 180. Channel 180 may include one or more buses under control of a chipset or system logic (not shown).”); and
wherein, responsive determining that to a first error is generated, a first monarchy core of the cores performs a first machine check operation responsive to (Fig 5; col 7 ln 51-53 "For example, it may be necessary to have all logical processors respond to a common interrupt, Such as a machine check or a thermal event. ") the first error and returns to an operation previously performed(fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads "), even though the first error indicates a system reboot or a kernel panic(fig 5:500; col 7 ln 50-57 “Method 500 allows duplicate handling of common interrupts to be enabled or disabled. For example, it may be necessary to have all logical processors respond to a common interrupt, Such as a machine check or a thermal event. For these and other common interrupts that require all logical processors to respond, duplicate handling of interrupts may be enabled .
However, Murty does not specifically state memory controllers or read errors
On the other hand, Yigzaw teaches 
A memory system comprising:
a processor including cores(fig 3:150; par 30 "FIG. 3 illustrates one embodiment of a processor 150 architecture which includes a plurality of cores, identified as core 0, core I, ... core N.") and a memory controller(par 53 "The processing elements may, optionally, include other on-die elements besides processing cores, such as integrated memory controller and/or integrated I/O control logic. "); and
a first semiconductor memory module configured to communicate with the memory controller(par 53 "The processing elements may, optionally, include other on-die elements besides processing cores, such as integrated memory controller and/or integrated I/O control logic. ") and comprising a nonvolatile memory and a first random access memory configured to be used as a cache memory of the nonvolatile memory,(fig 3; par 31 “A data fetch unit 301 is illustrated for fetching data from a cache/memory subsystem comprising a level I (L1) cache 112, Level 2 (L2) cache 111, Level 3 (L3) cache 116 and main memory 100.”),
wherein, responsive to determining that a first error is generated based on access of first data by the memory controller to the first semiconductor memory module(fig 2; par 24 “FIG. 2 illustrates one embodiment of a process for detecting and processing errors during instruction fetch. The process may be implemented by the error processing logic 105 shown in FIG. 1 but is not necessarily limited to any particular processor architecture.”), a first requesting core of the cores performs a first machine check operation responsive to the first error(par 35 “Returning to the transaction diagram in FIG. 4A, following the registration of the machine check event 404 to the MCA 450, the MCA transmits a command to the data fetch unit 301 to amend the error log based on the results of the machine check operations.”) and returns to an operation previously performed, even though the first error indicates a system reboot or a kernel panic (par 25 “If so, then at 210 no error is logged or signaled and program execution continues (i.e., because the error was not relevant to the current execution path).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Murty to incorporate the memory controllers and read errors of Yigzaw.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Murty -- a need for a solution for the issue of how to handle data errors -- with Yigzaw providing a known method to solve a similar problem. Yigzaw provides “an apparatus and method for detecting and correcting data fetch errors within a processor core.”(Yigzaw par 3)
However, neither Murty nor Yigzaw specifically state that the memory module contains the ram, controller, and cache.
On the other hand, Lee teaches
A memory system comprising: a processor comprising cores and a memory controller(fig 1:A101,A110; par 106, par 103 “The device controller AllO may include a physical layer 111 and a controller Al12.”); and 
a first semiconductor memory module configured to communicate with the memory controller and comprising a nonvolatile memory(fig 1:A100; par 101“The nonvolatile memory  and a first random access memory configured to be used as a cache memory of the nonvolatile memory(fig 1:A120(nonvolatile memory), A111b(ram), A110(media controller); par 114 “The buffer memory A120 may be used as a working memory, a buffer memory, or a cache memory of the device controller A110.” “For example, the buffer memory A120 may include a mapping table between a physical address of the nonvolatile memory devices A131 to A13n and the storage address ADDR_S received from the processor A101 through the data signal DQ and the data strobe signal DQS. In example embodiments, the buffer memory A120 may include random access memories such as DRAM, SRAM, PRAM, MRAM, RRAM, FeRAM, and the like.”), 
wherein, responsive to determining that a first error is generated based on access of first data by the memory controller to the first semiconductor memory module comprising the nonvolatile memory(par 25 “The operating method may include receiving a storage command from an external device, detecting and correcting an error of the received storage command through an error correction code (ECC) engine, and performing an operation corresponding to the storage command if an error of the storage command is not detected and transmitting an alert signal to the external device if an error of the storage command is detected.”).


Regarding claim 14, Murty, Yigzaw, Lee teaches
The memory system of claim 13, 
Yigzaw further teaches
wherein, after the first machine check operation is performed(par 34 “As illustrated in FIG. 4A, in one embodiment, this is accomplished via a Machine Check Event 404 transmitted to the Machine Check Architecture 450 of the system, which is accessible by software.”), the memory controller again reads the first data from the first semiconductor memory module(par 34 “In one embodiment, the software may also re-initiate the request for the data so that a "clean" copy (i.e., one without errors) of the data is fetched from memory or disk.”).


Regarding claim 16, Murty, Yigzaw, Lee, teaches
The memory system of claim 13, 
Yigzaw further teaches
wherein the first semiconductor memory module further comprises: a media controller configured to control the nonvolatile memory and the first random access memory(fig 3; par 31 “A data fetch unit 301 is illustrated for fetching data from a cache/memory subsystem comprising a level I (L1) cache 112, Level 2 (L2) cache 111, Level 3 (L3) cache 116 and main memory 100.”), 
wherein, while the first monarchy core performs the first machine check operation.(par 35 “In addition, a machine check error signal is propagated to the programmable interrupt controller (PIC) 454 at 406, which broadcasts a machine check error indication at 407 to the logic outside of the core in which the error occurred-commonly referred to as the uncore 455.”), the media controller reads the first data from the nonvolatile memory and stores the first data to the first random access memory(par 34 “In one embodiment, the software may also re-initiate the request for the data so that a "clean" copy (i.e., one without errors) of the data is fetched from memory or disk.”).

Regarding claim 17, Murty, Yigzaw, Lee, teaches
The memory system of claim 13, 
Murty further teaches
wherein the first monarchy core is a core from among the cores that first responds to detection of the first error.( fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads ")


The memory system of claim 17, 
Murty further teaches
wherein remaining cores of the cores other than the first monarchy core return to remaining operations previously performed responsive to determining that the first monarchy core exists. (fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads ")

Regarding claim 19, Murty, teaches
An operating method of a memory system which comprises a processor comprising cores(fig 1:110; col 4 ln 46-51 “A multi-threaded embodiment of multiple-context processor 110 is discussed in conjunction with FIG. 3. Other embodiments of multiple-context processor 110 may include, for example, multiple cores, some or all of which are multi-threaded.”), a memory controller(fig 1:180; col 3 ln 11-15 “Data and instructions are coupled between processor 110 and memory 160 through a channel 180. Channel 180 may include one or more buses under control of a chipset or system logic (not shown).”), and a semiconductor memory module(col 3 ln 39-42 “Shared resources 140 may also include a higher level cache or bus logic used to communicate with memory 160 or peripheral devices (not shown).”), the method comprising:
detecting, by the memory controller, an error from the semiconductor memory module(col 4 ln 5-8 “For one embodiment of system 100, interrupt units 130 (1)-130(n) register a common interrupt for logical processors 120(1)–120(n).”);
interrupting, by the cores, operations being currently performed, for exception handling of the error(col 4 ln 5-8 “For one embodiment of system 100, interrupt units 130 (1)-130(n) register a common interrupt for logical processors 120(1)–120(n).”);
starting, by a monarchy core of the cores, the exception handling(fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads ");
returning, by remaining cores of the cores other than the monarchy core, to remaining operations of the interrupted operations, before the exception handling is completed(fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a first code segment of interrupt-handler 170, which directs it to access ICR 150. The first of logical processors 120 that Successfully accesses ICR 150 completes processing of the interrupt, and remaining logical processors 120 resume execution of their threads "); and
returning, by the monarchy core, to an operation of the interrupted operations when the exception handling is completed(col 8 ln 5-10 “If it is, the logical processor resets 570 the ICR to the first value and returns 580 from the interrupt-handler to resume execution of the thread it had been handling when the interrupt occurred.”) even though the error indicates a system reboot or a kernel panic(fig 5:500; col 7 ln 50-57 “Method 500 allows duplicate .
However, Murty does not specifically state memory controllers or read errors
On the other hand, Yigzaw teaches 
An operating method of a memory system which comprises a processor comprising cores(fig 3:150; par 30 "FIG. 3 illustrates one embodiment of a processor 150 architecture which includes a plurality of cores, identified as core 0, core I, ... core N."), a memory controller(par 53 "The processing elements may, optionally, include other on-die elements besides processing cores, such as integrated memory controller and/or integrated I/O control logic. "), and a semiconductor main memory (par 19 “Each core of this exemplary embodiment has an instruction fetch unit 110 for fetching instructions from main memory 100 and/or a Level 3 (L3) cache 116;”), the method comprising:
detecting, by the memory controller, an error upon reading data from the semiconductor memory module(fig 2; par 24 “FIG. 2 illustrates one embodiment of a process for detecting and processing errors during instruction fetch. The process may be implemented by the error processing logic 105 shown in FIG. 1 but is not necessarily limited to any particular processor architecture.”);
interrupting, by the cores, operations being currently performed, for exception handling of the error(par 35 “In addition, a machine check error signal is propagated to the programmable interrupt controller (PIC) 454 at 406, which broadcasts a machine check error indication at 407 to the logic outside of the core in which the error occurred-commonly referred to as the uncore 455.”);
starting, by the requesting core of the cores, the exception handling(par 34 “Finally, the hardware must communicate the nature of the error to the error handling software, which is responsible for taking the recovery action. As illustrated in FIG. 4A, in one embodiment, this is accomplished via a Machine Check Event 404 transmitted to the Machine Check Architecture 450 of the system, which is accessible by software.”);
returning, by remaining cores of the cores other than the monarchy core, to remaining operations of the interrupted operations, before the exception handling is completed(par 34 “Finally, the hardware must communicate the nature of the error to the error handling software, which is responsible for taking the recovery action. As illustrated in FIG. 4A, in one embodiment, this is accomplished via a Machine Check Event 404 transmitted to the Machine Check Architecture 450 of the system, which is accessible by software.” If no action is required, then each core will continue its operations.); and
responsive to determining that the error corresponds to access of the nonvolatile memory of the semiconductor memory module, returning, by the monarchy core, to an operation of the interrupted operations when the exception handling is completed(par 25 “If so, then at 210 no error is logged or signaled and program execution continues (i.e., because the error was not relevant to the current execution path).”).

However, neither Murty nor Yigzaw specifically state a memory module.
On the other hand, Lee teaches
An operating method of a memory system which comprises a processor comprising cores, a memory controller, and a semiconductor memory module, (fig 1:A101,A110; par 106, par 103 “The device controller AllO may include a physical layer 111 and a controller A112.”) the method comprising: 
detecting, by the memory controller, an error upon reading data from the semiconductor memory module(par 25 “The operating method may include receiving a storage command from an external device, detecting and correcting an error of the received storage command through an error correction code (ECC) engine, and performing an operation corresponding to the storage command if an error of the storage command is not detected and transmitting an alert signal to the external device if an error of the storage command is detected.”), 
wherein the semiconductor memory module comprises a nonvolatile memory and a random access memory, and wherein the random access memory is configured to be used as a cache memory of the nonvolatile memory of the semiconductor memory module; (fig 1:A100; par 101“The nonvolatile memory systemA100 may include a device controller A110, a buffer memory A120, and a plurality of nonvolatile memory devices A131 to A13n. In example embodiments, the nonvolatile memory system A100 may store data, which is received from the processor AIOI through the data signal DQ and the data strobe signal DQS, in at least one of the nonvolatile memory devices A131 to A13n in response to the storage command CMD_S and the storage address ADDR_S received from the processor AIOI through the data signal DQ and the data strobe signal DQS.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Murty and Yigzaw to incorporate the media controller configured to map to the random access memory a portion of the nonvolatile memory corresponding to the first data of Lee.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Murty and Yigzaw -- a need for lower latency memory. -- with Lee providing a known method to solve a similar problem(Lee par 4). Lee provides “Embodiments of the inventive concept may provide a nonvolatile memory module with improved performance and an operating method thereof.”(Lee par 5)

Regarding claim 20, Murty, Yigzaw, Lee, teaches
The method of claim 19,
Murty further teaches
wherein the monarchy core is a core from among the cores that first responds to the exception handling.( fig 1; col 4 ln 9-14 "Each of Logical processors 120(1)–120(n) executes a 

Regarding claim 22, Murty, Yigzaw, Lee, teaches
The method of claim 19, 
Yigzaw further teaches,
further comprising: responsive to the determining that the error corresponds to the access of a nonvolatile memory of the semiconductor memory module(par 32 “In response, the data fetch unit 452 attempts to fetch the requested data from the memory hierarchy 451. In the example shown in FIG. 4A, the error processing component 105 of the memory hierarchy 451 returns data with a poison indication 402 to the data fetch unit 301.”), retrying, by the memory controller, reading the data from the semiconductor memory module after the monarchy core has completed the exception handling.(par 34 “In one embodiment, the software may also re-initiate the request for the data so that a "clean" copy (i.e., one without errors) of the data is fetched from memory or disk.”)

Allowable Subject Matter

Claims 15,23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or fairly suggest: The method of claim 19, wherein the semiconductor memory module is a first semiconductor memory module that is a first type of memory module, wherein the error is a first error, wherein the memory system further comprises a second semiconductor memory module that is a second type of memory module, different from the first type of memory module, and wherein the operating method further comprises: detecting a second error; determining whether the second error is generated based on an access to the first type of memory module or the second type of memory module; and responsive to determining that the second error is generated based on the access to the second type of memory module, entering the kernel panic or the system reboot depending on a type of the second error. Outlined in claims 15 and 23. In particular, the specifics of handling a second different type of error from a second type of memory, while handling the first type of error, in combination with the rest of claim 19, was not found in the prior art. Claim 15 is also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks pg 7-19, filed 12/10/2020, with respect to the rejection(s) of claim(s) 1,13,19 under 35 USC 103 have been fully considered and are 35 U.S.C. 103 as being unpatentable over Yigzaw (US 20140223226 A1) and Murty (US 6779065 B2) in view of Lee (US 20160357665 A1).
Applicant's arguments see Remarks pg 11, filed 12/10/2020 regarding the combination of Yigzaw with Murty have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
•	US 20160188414 A1 - Jayakumar - has backup and recovery from shutdown.
•	US 8589763 B2 - Fukuda - has interrupts and continues processing even if errors occur.

•	US 20140223226 A1- Yigzaw – has a separate cache at the external memory location, but is purely volatile memory, missing non-volatile storage.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113